IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-80,831-01


EX PARTE CHRISTOPHER MICHAEL FULLER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. 10-743-K368A IN THE 368TH DISTRICT COURT

FROM WILLIAMSON COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of five counts of
sexual assault and sentenced to imprisonment for ten years on each count.  He was also convicted
of sexual performance by a child and placed on probation for ten years.  The Third Court of Appeals
dismissed his appeal.  Fuller v. State, No. 03-12-00045-CR (Tex. App.--Austin 2012, no pet.).
	Applicant contends that trial counsel rendered ineffective assistance.  Based on our own
independent review of the record, we conclude that his claims relating to his sexual assault
convictions are without merit.  Relief is denied.  We decline to review the merits of his claims
relating to his sexual performance by a child conviction.  This is not a final conviction.  See Ex parte
Renier, 734 S.W.2d 349 (Tex. Crim. App. 1987).  The claims relating to this conviction are
dismissed.  This application is denied in part and dismissed in part.
Filed: February 26, 2014

Do not publish